Title: To Benjamin Franklin from George Whatley, 6 May 1783
From: Whatley, George
To: Franklin, Benjamin


London 6 May 1783
’Tis but lately My good old Friend that a Marylander lent, & on his Departure gave me, a Collection of Pieces, Political, Miscellaneous &ca. said to be all Yours. I had never seen, or heard of it. With great Pleasure I perus’d it; & it was enhanced by my finding the Notes, understood to be all Yours, as printed in the Second Edition of my Principles of Trade. My Vanity is much flatter’d, as the Notes, from you, must sanctify my Work; & peradventure be an Inducement for it to be sought for.
I have the comfortable Vanity to find my Dedication, to the Second Edition, with only one Word States for Kingdoms will do for your most noble NOW great Country
“To all those who have the welfare & Prosperity of these States at Heart, the following Essay, containing, we hope, useful & uncontrovertible Principles on the Subject treated of, is very heartily, & afectionately inscribed.”
So let them have it, if You please, as from a Citizen of the World.
The Text by the Notes is made yours as well as mine. Your Rulers have now full Elbow Room. Let all their Ports, be free Ports, to the utmost Extent, & leave to Wiseacres to make Rules & Regulations.
My Namesake Maddison must see you. He will be able to satisfy you of common Occurences; so it will not take up, your, or my time; any farther than that some months since my poor Dear Woman, worn out with the Rheumatism to a Skeleton, left me. Pulvis & umbra sumus. I feel old Age coming; but can yet do without Spectacles.
I have been now going 5 Years Treasurer of my favorite Charity, the Foundling. It is of very little use, being so crampt as it is. I wish it otherwise. Some of my Brethren Governors are so extreamly narrow-Minded, because our Finances are very low, that lately they have restricted one half the Number of Children to be taken in annually, from 120 to 60. I tell them if they spend every farthing we have, I think I can get you to take all the Children. I am laugh’d at for this Idea; but I go farther & Say you will buy them.
God bless you, & may you live as long as you like, in all Health & Happiness! is the Sincere Wish of Dear Sir Your Excellent Excellencys most afectionately devoted.
George Whatley.
 
Addressed: His Excellency / Benjn. Franklin / Esqr &ca &ca &ca. / Paris
